Order granting reargument of a motion to vacate and set aside the dismissal of the action by the clerk of the court and to restore the case to the Trial Term calendar, and on reargument denying such motion without prejudice, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Scudder, Davis and Johnston, JJ., concur; Tompkins, J., dissents and votes to reverse the order and grant the motion to vacate and set aside the dismissal of the action and to restore the ease to the calendar.